DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Amendment filed May 25th, 2022 has been entered. Claims 37-43, 49-53 & 55 remain pending in the application. Applicant’s amendments to the Claims, Specification and Drawings have overcome some of the objections, 112(b) and 112(d) rejections previously set forth in the Non-Final Office Action mailed February 4th, 2022.

Response to Arguments
Applicant’s arguments with respect to claim(s) 37 and 49 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “plurality of internal fluid channels” of claim 43 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claims 39, 49-51 & 55 are objected to because of the following informalities:  
Claim 39, line 6: “the electroporation electrodes” should read --the plurality of electroporation electrodes--, 
Claim 49, line 6: “adjacent to the of target” should read --adjacent to the--, 
Claim 50, line 3: “wherein of target” should read --wherein the target--, 
Claim 51, line 1: “further introducing” should read --further comprising introducing--,
Claim 55, line 6: “a different natural lumen” should read --a natural lumen--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 37-43 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim 37 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites “the first and second catheter with an electroporation electrode” and it is unclear if each of the catheters comprise their own electrodes or the catheters share an electrode. For examination purposes, the two catheters have their own respective electrodes. 
Claim 37 recites the limitation "the electroporation electrode of the first catheter and the electroporation electrode of the second catheter" in lines 12-13.  There is insufficient antecedent basis for this limitation in the claim.
Claims 38-43 are rejected by virtue of their dependency on claim 37. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 50 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Regarding claim 50, the claim recites “ganglionated plexi” in line 3 as an actively claimed bodily structure. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 37-38, 42, 49-52 & 55 are rejected under 35 U.S.C. 103 as being unpatentable over Viswanathan et al. (U.S. Pub. No. 2018/0085160), herein referred to as “Viswanathan” in view of Deem et al. (U.S. Pub. No. 2005/0261672, cited in IDS), herein referred to as “Deem”.
Regarding claim 37, Viswanathan discloses an electrophysiology apparatus (Abstract: systems & devices for electroporation; ablation device 110 in Fig. 1) comprising: 
a high voltage pulsed direct current (DC) supply (signal generator 122 in Fig. 1; [0071]: Generally, a system for ablating tissue described here may include a signal generator and an ablation device having one or more electrodes for the selective and rapid application of DC voltage to drive electroporation; [0074]: electrical leads may sustain an electrical potential difference of between about 200 V to about 1,500 V … the signal generator (122) is configured to generate the pulse waveform; where the high voltage pulses delivered to the leads is from the signal generator); and 
a first catheter and a second catheter configured for endocardial access ([0203]: a plurality of catheters (1720, 1721); Fig. 17 shows the catheters used for pulmonary vein isolation, so they are for endocardial access), wherein each of the first catheter and the second catheter include a tip assembly ([0203]: A distal portion of the guidewire (1722, 1723) may include an electrode configured to deliver a voltage pulse waveform) electrically coupled with the high voltage pulsed DC supply to provide the first catheter and the second catheter with an electroporation electrode ([0203]: voltage pulse waveforms generated by a signal generator (not shown) may be delivered for ablation and simultaneous isolation of the pair of pulmonary veins (1704)), wherein the first catheter and the second catheter are configured to be inserted into a different natural lumen or cavity (see Fig. 17 where catheters 1720 & 1721 are within separate pulmonary veins) to create a peak cumulative electric field at the location between the electroporation electrode of the first catheter and the electroporation electrode of the second catheter ([0203]: Once the guidewire electrodes (1722, 1723) are in contact with the ostium, of the pulmonary vein (1704), the electrodes may be configured in anode-cathode subsets; where anode cathode pairs create a peak cumulative electric field between them when energy is applied); 
wherein, the electroporation electrode the first catheter and the electroporation electrode of the second catheter are individually controllable by a controller ([0066]: The electrodes may be independently addressable such that each electrode may be controlled (e.g., deliver energy) independently of any other electrode of the device; [0225]: a processor capable of being configured to apply pulsed voltage waveforms to a selected plurality or a subset of electrodes of an ablation device), wherein said controller selectively controls each of the electroporation electrodes according to a switching sequence ([0225]: processor is configured to control inputs whereby selected pairs of anode- cathode subsets of electrodes can be sequentially triggered based on a pre-determined sequence) and controls the duration of an electrical field pulse delivered by the high voltage pulsed DC supply ([0073]: The processor (124) may incorporate data received from memory (126), cardiac stimulator (128), and pacing device (130) to determine the parameters (e.g., amplitude, width, duty cycle, etc.) of the pulse waveform to be generated by the signal generator (122)). 
While Viswanathan’s first catheter and second catheter are described for use for pulmonary vein isolation & are endocardial catheters that would be capable of being configured to be inserted into a different natural lumen or cavity adjacent to a target tissue at an abluminal location, Viswanathan fails to disclose that the first catheter and second catheter are configured to be inserted into a different natural lumen or cavity adjacent to a target tissue at an abluminal location to create a peak cumulative electric field at the abluminal location. 
However, Deem discloses an electrophysiology apparatus (Fig. 3; catheters 40 & 48) and that the first catheter and second catheter are configured to be inserted into a different natural lumen or cavity adjacent to a target tissue at an abluminal location (see Fig. 3 where catheters 40 & 48 are placed in the right pulmonary artery and superior vena cava, respectively, and target tissue: superior vena cava and aortic root fat pad 12 is located abluminally/adjacent to the catheters) to create a peak cumulative electric field at the abluminal location ([0045]: stimulation may be achieved through electrical, magnetic, or other energy application) at the abluminal location (superior vena cava and aortic root fat pad 12). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the placement of Viswanathan’s first and second catheters to the locations of Deem for the purpose of ablating a fat pad from more than one adjacent structure to ensure complete ablation and the combination treatment strategy requires less energy than that of other treatments and in a non-invasive or minimally invasive manner (Deem: [0042], [0015]).  Additionally, Deem mentions that ablating the pulmonary vein(s) for atrial fibrillation has a success rate with room for improvement ([0007]: success rates of 50-70%) and preliminary research in animals noted success in ablation of over-active autonomic ganglia located in fat pads without sympathetic disruption (Deem: [0010]) and that it could be applicable in humans ([0011]: It is hypothesized that a similar ablation strategy may cure atrial fibrillation in humans).
Regarding claim 38, Viswanathan discloses a third catheter configured for endocardial access ([0203]: may include three or four catheters to be disposed in the pulmonary veins 1704), the third catheter includes a tip assembly connectable with the high voltage pulsed DC supply to provide the third catheter with an electroporation electrode ([0203]: A distal portion of the guidewire (1722, 1723) may include an electrode configured to deliver a voltage pulse waveform … voltage pulse waveforms generated by a signal generator (not shown) may be delivered for ablation and simultaneous isolation of the pair of pulmonary veins (1704); third catheter/tip not shown but if three or four catheters are used for electroporating all 4 pulmonary veins, they would have electrodes connectable to the signal generator).  
Regarding claim 42, Viswanathan discloses wherein the tip assembly of the first catheter comprises an articulated catheter tip portion ([0085]: The catheter (410) may be flexible so as to be deflectable … By modifying a size of the guidewire (420) and manipulating the deflection of the catheter (410), the distal portion (422) of the guidewire (420) may be positioned at a target tissue site, such as, a pulmonary vein ostium; [0203]: FIG. 17 is a cross-sectional view of an embodiment of a method to ablate tissue disposed in a left atrial chamber of a heart using an ablation device corresponding to the ablation device (410) depicted in FIG. 4) to allow the electroporation electrode of the first catheter to be deflected and re-oriented with respect to the electroporation electrode of the second catheter (since catheters 1720 & 1721 correspond to 410 which is deflectable and positionable within a pulmonary vein ostium, the two catheters shown in Fig. 17 would also be deflectable such that that the electroporation electrode of the first catheter (1720) would be deflected and re-oriented with respect to the electroporation electrode of the second catheter (1721)). 
Regarding claim 49, Viswanathan discloses a method of inhibiting atrial fibrillation of the heart by electroporation ([0023]: a method of treating atrial fibrillation via irreversible electroporation) of a target tissue (pulmonary veins 1704), the method comprising:
- introducing a first catheter and a second catheter endocardially via a lumen of a natural vessel ([0203]: the ablation device (1700) may be introduced into an endocardial space … The ablation device (1700) may include a sheath (1710) and a plurality of catheters (1720, 1721)), wherein the first catheter and the second catheter each include a tip assembly ([0203]: A distal portion of the guidewire (1722, 1723) may include an electrode configured to deliver a voltage pulse waveform), 
- providing a high voltage pulsed direct current supply connected to the tip assembly of the first catheter ([0071]: Generally, a system for ablating tissue described here may include a signal generator and an ablation device having one or more electrodes for the selective and rapid application of DC voltage to drive electroporation; [0203]: voltage pulse waveforms generated by a signal generator (not shown) may be delivered for ablation and simultaneous isolation of the pair of pulmonary veins (1704)), 
- generating a pulsed electrical field ([0203]: Once the guidewire electrodes (1722, 1723) are in contact with the ostium, of the pulmonary vein (1704), the electrodes may be configured in anode-cathode subsets; where anode cathode pairs create a peak cumulative electric field between them when energy is applied), 
- manipulating the tip assembly of the first catheter to change an electrical field direction ([0203]: After completion of tissue ablation in two of the pulmonary veins (1704), the catheters (1720, 1721) may be repositioned to ablate tissue at the two remaining pulmonary veins (1704); where if the electrodes are configured as anode/cathode pairs and are repositioned to a second location, the electrical field direction is changed), and 
- applying repeated pulses of the electrical field to effect electroporation of the target tissue ([0203]: voltage pulse waveforms generated by a signal generator (not shown) may be delivered for ablation and simultaneous isolation of the pair of pulmonary veins (1704); where a pulse waveform comprises repeated pulses); wherein the tip assembly of the first catheter is individually controllable according to a switching sequence ([0225]: a processor is configured to control inputs whereby selected pairs of anode- cathode subsets of electrodes can be sequentially triggered based on a pre-determined sequence).  
But Viswanathan fails to disclose a method of inhibiting atrial fibrillation of the heart by electroporation of a target abluminal tissue, the method comprising:
	- introducing a introducing a first catheter and a second catheter endocardially via a lumen of a natural vessel, selected from any of the superior vena cava, the aorta, pulmonary arteries and coronary arteries, adjacent to the of target abluminal tissue.
	- generating a pulsed electrical field adjacent to the target abluminal tissue, 
However, Deem discloses a method of inhibiting atrial fibrillation of the heart by electroporation ([0026]: method for treating atrial fibrillation via electroporation) of a target abluminal tissue (fat pad 12), the method comprising:
- introducing a first catheter and a second catheter endocardially via a lumen of a natural vessel selected from any of the superior vena cava, the aorta, pulmonary arteries and coronary arteries, (Fig. 3; [0045]: catheter 40 is inserted percutaneously and advanced into right pulmonary artery 24, while catheter 48 inserted percutaneously and advanced into superior vena cava 36; where catheters 40 & 48 also have electrodes 44 & 52, respectively) adjacent to the of target abluminal tissue (see fat pad 12 in relation to the positions of catheters 40 & 48 in Fig. 3).
- generating a pulsed electrical field ([0045]: stimulation may be achieved through electrical, magnetic, or other energy application) adjacent to the target abluminal tissue (superior vena cava and aortic root fat pad 12). 
Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the placement of Viswanathan’s first and second catheters to the locations of Deem for the purpose of ablating a fat pad from more than one adjacent structure to ensure complete ablation and the combination treatment strategy requires less energy than that of other treatments and in a non-invasive of minimally invasive manner (Deem: [0042], [0015]). Additionally, Deem mentions that ablating the pulmonary vein(s) for atrial fibrillation has a success rate with room for improvement ([0007]: success rates of 50-70%) and preliminary research in animals noted success in ablation of over-active autonomic ganglia located in fat pads without sympathetic disruption (Deem: [0010]) and that it could be applicable in humans ([0011]: It is hypothesized that a similar ablation strategy may cure atrial fibrillation in humans).
Regarding claim 50, While Viswanathan discloses a method for treating atrial fibrillation ([0023]: a method of treating atrial fibrillation via irreversible electroporation) of a target tissue (pulmonary veins 1704), Viswanathan uses a different anatomical approach and fails to disclose wherein the target abluminal tissue comprises neuronal tissue, 
wherein of target abluminal tissue comprises ganglionated plexi, 
wherein electroporation is in an operational space including the ganglionated plexi and the tip assembly of the first catheter and the tip assembly of the second catheter have at least 2 mm of spacing therebetween (Viswanathan’s approach of electroporating the pulmonary veins would place the catheters’ tip assemblies apart by at least 2 mm of spacing),
wherein the electroporation is conducted upon aortocaval ganglionated plexi and the tip assembly of the first catheter and the tip assembly of the second catheter are positioned between the superior vena cava and the aortic root, superior to the right pulmonary artery, and 
wherein electroporation is in an operational space including the ganglionated plexi and an inferior aspect of the operational space is positioned at least 2 mm above the transverse pericardial sinus, and no more than 20 mm above the transverse pericardial sinus. 
 However, Deem discloses wherein the target abluminal tissue comprises neuronal tissue ([0010]: "fat pads", which contain autonomic ganglia that innervate the atria and control atrio-ventricular and sino-atrial nodal function), 
wherein of target abluminal tissue comprises ganglionated plexi ([0010]: "fat pads", which contain autonomic ganglia that innervate the atria and control atrio-ventricular and sino-atrial nodal function), 
wherein electroporation is in an operational space including the ganglionated plexi ([0044]: SVC-Ao fat pad 12 is treated from both the right pulmonary artery 24 and superior vena cava 36 … Electrodes 44, 52 employ energy (e.g., RF energy) for stimulating, targeting, and/or ablating target tissue; wherein Deem uses ablation & electroporation as interchangeable terms) and the tip assembly of the first catheter and the tip assembly of the second catheter have at least 2 mm of spacing therebetween (catheters 40 & 48 with their electrodes as shown in Fig. 3, have at least 2 mm of spacing therebetween). 
wherein the electroporation is conducted upon aortocaval ganglionated plexi (SVC-Ao fat pad 12) and the tip assembly of the first catheter and the tip assembly of the second catheter are positioned between the superior vena cava and the aortic root, superior to the right pulmonary artery ([0042]: Combination locations for ablating SVC-Ao fat pad tissue include, but are not limited to: (2) the SVC and aorta; where the listed location would have the catheters positioned between the superior vena cava and the aortic root, superior to the right pulmonary artery), and 
wherein electroporation is in an operational space including the ganglionated plexi (SVC-Ao fat pad 12; [0042]: fat pads 12, 14, 16, 18, 20 are stimulated, targeted, and ablated) and an inferior aspect of the operational space is positioned at least 2 mm above the transverse pericardial sinus, and no more than 20 mm above the transverse pericardial sinus (the listed combination above: ([0042]: Combination locations for ablating SVC-Ao fat pad tissue include, but are not limited to: (2) the SVC and aorta) & evidentiary Figure 1, below. The transverse pericardial sinus is a region of with no independent bounds (i.e., it is bounded by other anatomical structures). Since the transverse pericardial sinus lies at the base of the SVC & aorta (and between them), Deem’s combination (2) of the SVC and Aorta would place the operational space that would be between 2-20 mm above the transverse pericardial sinus in most hearts).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the target abluminal tissue and subsequent treatment space of Viswanathan to that of Deem for the purpose of ablating a fat pad from more than one adjacent structure to ensure complete ablation and the combination treatment strategy requires less energy than that of other treatments and in a non-invasive or minimally invasive manner (Deem: [0042], [0015]). Additionally, Deem mentions that ablating the pulmonary vein(s) for atrial fibrillation has a success rate with room for improvement ([0007]: success rates of 50-70%) and preliminary research in animals noted success in ablation of over-active autonomic ganglia located in fat pads without sympathetic disruption (Deem: [0010]) and that it could be applicable in humans ([0011]: It is hypothesized that a similar ablation strategy may cure atrial fibrillation in humans).

    PNG
    media_image1.png
    651
    664
    media_image1.png
    Greyscale

Figure 1: evidentiary reference showing the location of the transverse pericardial sinus for interpretation (https://teachmeanatomy.info/thorax/organs/heart/pericardium/). 
Regarding claim 51, Viswanathan discloses introducing a third catheter endocardially ([0203]: may include three or four catheters to be disposed in the pulmonary veins 1704), wherein the third catheter includes a tip assembly, and the high voltage pulsed direct current supply is connected to the tip assembly of the third catheter ([0203]: A distal portion of the guidewire (1722, 1723) may include an electrode configured to deliver a voltage pulse waveform … voltage pulse waveforms generated by a signal generator (not shown) may be delivered for ablation and simultaneous isolation of the pair of pulmonary veins (1704); third catheter/tip not shown but if three or four catheters are used for electroporating all 4 pulmonary veins, they would have electrodes connectable to the signal generator).
Regarding claim 52, Viswanathan discloses wherein the tip assembly of the second catheter is connected to the high voltage pulsed direct current supply ([0203]: voltage pulse waveforms generated by a signal generator (not shown) may be delivered for ablation and simultaneous isolation of the pair of pulmonary veins (1704) … A distal portion of the guidewire (1722, 1723) may include an electrode configured to deliver a voltage pulse waveform), and the tip assembly of the first catheter and the tip assembly of the second catheter are selectively controllable to change at least one of applied voltage, pulse duration and charge polarity ([0066]: The electrodes may be independently addressable such that each electrode may be controlled (e.g., deliver energy) independently of any other electrode of the device; [0073]: The processor (124) may incorporate data received from memory (126), cardiac stimulator (128), and pacing device (130) to determine the parameters (e.g., amplitude, width, duty cycle, etc.) of the pulse waveform to be generated by the signal generator (122)).
Regarding claim 55, Viswanathan discloses an electrophysiology apparatus (Abstract: systems & devices for electroporation; ablation device 110 in Fig. 1) comprising: 
a high voltage pulsed direct current (DC) supply (signal generator 122 in Fig. 1; [0071]: Generally, a system for ablating tissue described here may include a signal generator and an ablation device having one or more electrodes for the selective and rapid application of DC voltage to drive electroporation; [0074]: electrical leads may sustain an electrical potential difference of between about 200 V to about 1,500 V … the signal generator (122) is configured to generate the pulse waveform; where the high voltage pulses delivered to the leads is from the signal generator); and 
a first catheter configured for endocardial access (2700, Fig. 27C; [0142]: delivery assembly may be disposed in the first configuration prior to delivering a pulse waveform and transformed to the second configuration to contact a region of endocardial tissue) wherein the first catheter includes a first tip assembly and a second tip assembly (splines 2720’) electrically coupled to the high voltage pulsed DC supply to generate a pair of electroporation electrodes (electrodes 2730’ & 2740; [0140]: ablation device (2700′) may be configured for delivering a pulse waveform to tissue during use via one or more splines of the set of splines (2720′); [0142]: delivery of pulse waveforms for irreversible electroporation), 
wherein the first catheter is configured to be inserted into a different natural lumen or cavity ([0131]: delivery assembly may be disposed in the first configuration prior to delivering a pulse waveform and transformed to the second configuration to a section of cardiac tissue such as the posterior wall of the left atrium, or a ventricle) to create a peak cumulative electric field at the abluminal location between the pair of electroporation electrodes ([0140]: each spline (2720′) includes a pair of electrodes (2730′, 2740); [0147]: adjacent distal electrodes (2730′) and proximal electrodes (2740) may form an anode-cathode pair; where anode cathode pairs create a peak cumulative electric field between them when energy is applied), 
wherein, the first tip assembly and the second tip assembly are individually controllable by a controller ([0151]: the electrodes may be independently addressable; [0225]: a processor capable of being configured to apply pulsed voltage waveforms to a selected plurality or a subset of electrodes of an ablation device), wherein said controller selectively controls the first tip assembly and the second tip assembly according to a switching sequence ([0151]: the electrodes may be energized in any sequence … different sets of electrodes may deliver different sets of pulses; [0225]: processor is configured to control inputs whereby selected pairs of anode- cathode subsets of electrodes can be sequentially triggered based on a pre-determined sequence) and controls the duration of an electrical field pulse delivered by the high voltage pulsed DC supply ([0073]: The processor (124) may incorporate data received from memory (126), cardiac stimulator (128), and pacing device (130) to determine the parameters (e.g., amplitude, width, duty cycle, etc.) of the pulse waveform to be generated by the signal generator (122)).
But Viswanathan fails to disclose that the catheter to be inserted into a different natural lumen or cavity adjacent to a target tissue at an abluminal location.
However, Deem discloses an electrophysiology apparatus (Fig. 3; catheter 40), and that the catheter is to be inserted into a different natural lumen or cavity adjacent to a target tissue at an abluminal location (see Fig. 3 where catheter 40 is placed in the right pulmonary artery and superior vena cava, respectively, and target tissue: superior vena cava and aortic root fat pad 12 is located abluminally/adjacent to the catheter). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the placement of Viswanathan’s catheter to the location of Deem for the purpose of ablating a fat pad from one adjacent structure to ensure complete ablation because the fat pads contain autonomic ganglia that innervate the atria and control atrio-ventricular and sino-atrial nodal function and in a non-invasive or minimally invasive manner (Deem: [0042], [0010], [0015]). Additionally, Deem mentions that ablating the pulmonary vein(s) for atrial fibrillation has a success rate with room for improvement ([0007]: success rates of 50-70%) and preliminary research in animals noted success in ablation of over-active autonomic ganglia located in fat pads without sympathetic disruption (Deem: [0010]) and that it could be applicable in humans ([0011]: It is hypothesized that a similar ablation strategy may cure atrial fibrillation in humans).

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Viswanathan in view of Deem as applied to claim 37 above, and further in view of an alternate embodiment of Viswanathan.
Regarding claim 39, Viswanathan discloses first and second catheters (1720 & 1721) and wherein 
(iii) the electroporation electrodes are operable individually, in selected combinations, or together at the same time ([0066]: The electrodes may be independently addressable such that each electrode may be controlled (e.g., deliver energy) independently of any other electrode of the device (operable individually); [0129]: alternate electrodes may be at the same electric potential, and likewise for all the other alternating electrodes (selected combinations); [0129]: ablation may be delivered rapidly with all electrodes activated at the same time (together at the same time)).  
But Viswanathan in view of Deem fails to disclose: 
(i) wherein the first catheter and the second catheter each include a plurality of tip assemblies connectable with the high voltage pulsed DC supply to provide a plurality of the electroporation electrodes, and 
(ii) each of the plurality of tip assemblies comprises at least two electroporation electrodes.  
However, Viswanathan discloses an ablation device (2700, Fig. 27C) in an alternate embodiment:
(i) wherein the catheter includes a plurality of tip assemblies (splines 2720’, four shown in Fig. 27C) connectable with the high voltage pulsed DC supply to provide a plurality of the electroporation electrodes (electrodes 2730’ & 2740; [0140]: ablation device (2700′) may be configured for delivering a pulse waveform to tissue during use via one or more splines of the set of splines (2720′); [0142]: delivery of pulse waveforms for irreversible electroporation), and 
(ii) each of the plurality of tip assemblies comprises at least two electroporation electrodes ([0140]: each spline (2720′) includes a pair of electrodes (2730′, 2740)).  
Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the two catheters of Viswanathan in view of Deem to each have the tip assemblies of Viswanathan for the purpose of the plurality of tip assemblies facilitating easy conformation to the geometry of the endocardial space (Viswanathan: [0142]). 

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Viswanathan in view of Deem as applied to claim 37 above, and further in view of Stewart et al. (U.S. Pub. No. 2013/0030430), herein referred to as “Stewart”
Regarding claim 40, Viswanathan in view of Deem fail to disclose wherein one or more of the electroporation electrodes are partially insulated circumferentially to direct the electric field in a desired direction and reduce the effect of the electric field in other directions.
However, Stewart discloses a system for delivery of electroporation therapies (title) with two catheters (device 12 & secondary electrically conductive tool 58; Figs. 1, 4 & 8), one of which has a tip (distal region 20 on 12) and two electroporation electrodes ([0011]: first and second electrically conductive surfaces 24 to induce irreversible electroporation ablation of tissue therebetween) and wherein one or more of the electroporation electrodes (24) are partially insulated circumferentially (insulated portion 40, highly conductive first surface 38; see Fig. 4) to direct the electric field in a desired direction and reduce the effect of the electric field in other directions ([0032]: the electrodes 24 described above may include variations in their electrically conductive and isolative characteristics. For example, as shown in FIG. 4, the electrodes 24 may include a highly conductive first surface or face 38 oriented in the direction where contact or engagement with a tissue site is likely to occur, i.e., such as a distal face or surface). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the electroporation electrode insulation of Viswanathan in view of Deem to the electroporation electrodes’ partial insulation of Stewart for the purpose of increasing the efficacy of the device by using the insulated portion to direct diagnostic or treatment energies towards the engaged parts of the device (Stewart: [0032]).

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Viswanathan in view of Deem as applied to claim 37 above, and further in view of Panos et al. (U.S. Pub. No. 2015/0038963), herein referred to as “Panos” and Forsberg (U.S. Pub. No. 2003/0028173, cited in IDS), herein referred to as “Forsberg”.
Regarding claim 41, Viswanathan discloses a sheath (1710), wherein the sheath is configured to fit over the tip assembly of the first catheter ([0203]: catheters (1720, 1721) slidable within a lumen of the sheath (1710)), but Viswanathan in view of Deem fails to disclose a sheath for electrical field blocking, wherein the sheath is configured to fit over the tip assembly of the first catheter, the sheath having a plurality of openings for selective electric field emission, wherein the sheath is adjustable circumferentially or longitudinally upon the tip assembly to influence electrical field emission, wherein the sheath comprises a metal reinforced polymer.  
However, Panos discloses an ablation catheter (12, Fig. 1) with at least one electrode (abstract) and a sheath (14) for electrical field blocking ([0025]: member made of a suitable polymeric material such as polyethylene or polyether block amide; where the listed materials are electrically insulating), wherein the sheath is configured to fit over the tip assembly (electrode 18) of the first catheter (see Fig. 1 where sheath 14 is disposed over electrode 18), the sheath having a plurality of openings (perforations 10) for selective electric field emission ([0026]: energy transfer is achieved through electrically charged saline fluid escaping the distal end 12 of the irrigation member 14 through multiple perforations 10; where the perforations selectively permit/direct the flow of energy via saline from electrode 18 to the target tissue), wherein the sheath is adjustable circumferentially or longitudinally upon the tip assembly to influence electrical field emission ([0028]: the electrode 18 are axially slidable within the irrigation member 14. This way, the clinician can slide the electrode to make a continuous linear lesion to cause a "drag burn"; where moving the electrode relative to the sheath is facilitating the same motion as moving the sheath relative to the electrode),  
Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify Viswanathan in view of Deem to include the sheath of Panos for the purpose of energy transfer through the perforations in a pre-determined formation to direct the fluid path (and subsequent energy) to a desired location or direction (Panos: [0026]). 
But Viswanathan in view of Deem and Panos fail to disclose wherein the sheath comprises a metal reinforced polymer.
However, Forsberg discloses a sheath comprising a metal reinforced polymer ([0015]: reinforcement layer 50 may comprise a plurality of polymer members 58 interwoven with a plurality of metal wires 60). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the sheath of Viswanathan in view of Deem and Panos to the metal reinforced polymer of Forsberg for the purpose of enabling the stiffness and thickness of the sheath be varied while still reinforcing the sheath (Forsberg: [0021]). 

Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Viswanathan in view of Deem as applied to claim 37 above, and further in view of Asirvatham et al. (U.S. Pub. No. 2016/0287329, cited in IDS), herein referred to as “Asirvatham”.
Regarding claim 43, Viswanathan discloses wherein 
the high voltage pulsed DC supply has an operable range of from 500 to 2000 Volts ([0064]: electrical leads may sustain an electrical potential difference of between about 200 V to about 2000 V … the electrodes may, for example, receive pulse waveforms generated by a signal generator (122)), and is controllable to deliver an electrical field pulse duration of from 1 microsecond to 1 millisecond ([00119]: pulse width/duration can be about 0.5 microseconds, … about 150 microseconds, including all values and sub-ranges in between), and 
the electroporation electrode of the first catheter and the electroporation electrode of the second catheter are positioned within an operational space of maximum width dimension in a range of 4 to 8 cm, and the electroporation electrode of the first catheter and the electroporation electrode of the second catheter are spaced by at least 2 mm ([00110]: The left atrial chamber (1702) is depicted having four pulmonary veins (1704) and the ablation device (1700) may be used to ablate tissue to electrically isolate one or more of the pulmonary veins (1704); in most people, isolation of two pulmonary veins would put the catheters’ electrodes in an operational space of maximum width dimension in a range of 4 to 8 cm and the electrodes spaced by at least 2 mm; wherein this operational space has not been defined as the same natural lumen or cavity adjacent to a target tissue at an abluminal location, as described in claim 37), 
but Viswanathan fails to disclose the first catheter is configured to affect temperature treatments and comprises an elongate tubular body having a proximal end, a distal end, and a plurality of internal fluid channels, the distal end having a plurality of side electrodes on a side surface, and a recess between the plurality of side electrodes, wherein the recess houses an inflatable balloon in communication with the plurality of internal fluid channels for receiving and venting a temperature control fluid.
However, Asirvatham discloses an electrophysiology apparatus (Abstract: device for modulating the autonomic nervous system adjacent a pericardial space to treat cardiac arrhythmia; [0007]: may include a mapping array; Figs. 1 & 5) wherein the first catheter (catheter 16) is configured to affect temperature treatments (infusion system 234; [0096]: Cooled saline or other refrigerants may be used) and comprises an elongate tubular body having a proximal end (not labeled, anything proximal of distal end 20), a distal end (distal end 20), and a plurality of internal fluid channels ([0043]: a lumen L of the catheter 16, connector 32), the distal end having a plurality of side electrodes on a side surface (electrodes 35 on the side of delivery tip 230 in Fig. 5; [0049]: electrodes may be disposed on only a single surface of the delivery tip 230), and a recess between the plurality of side electrodes (electrodes 35 are shown as protruding from the surface of delivery tip 230, so the surrounding surface of delivery tip 230 is recessed relative to the electrodes), wherein the recess houses an inflatable balloon (expandable end 232) in communication with the plurality of internal fluid channels for receiving and venting a temperature control fluid ([0048]: expandable end 232 may be connected via the connector 32 … a plurality of spaced infusion ports 236 which may function to deliver chemical agents; [0096]: Cooled saline or other refrigerants may be used). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the first catheter of Viswanathan in view of Deem to that of Asirvatham for the purpose of facilitating directional deployment of the selected treatment medium and for the side electrodes enabling differential mapping of tissue to allow for orientation (Asirvatham: [0048], [0049]).

Claim 53 is rejected under 35 U.S.C. 103 as being unpatentable over Viswanathan in view of Deem as applied to claim 49 above, and further in view of Panos.
Regarding claim 53, Viswanathan discloses a sheath (1710) and manipulating the tip assembly of the first catheter to change the electrical field direction ([0203]: After completion of tissue ablation in two of the pulmonary veins (1704), the catheters (1720, 1721) may be repositioned to ablate tissue at the two remaining pulmonary veins (1704); where if the electrodes are configured as anode/cathode pairs and are repositioned to a second location, the electrical field direction is changed), but Viswanathan in view of Deem fails to disclose wherein manipulating the tip assembly of the first catheter to change the electrical field direction is by means of a fenestrated sheath movable axially or rotationally upon the catheter.  
However, Panos discloses an ablation catheter (12, Fig. 1) with at least one electrode (abstract) and a sheath (14) and wherein manipulating a tip assembly (electrode 18) of a catheter to change the electrical field direction ([0026]: energy transfer is achieved through electrically charged saline fluid escaping the distal end 12 of the irrigation member 14 through multiple perforations 10; where the perforations selectively permit/change the flow of energy via saline from electrode 18 to the target tissue) is by means of a fenestrated (perforations 10) sheath movable axially or rotationally upon the catheter ([0028]: elongate tubular sheath 22 and the electrode 18 are axially slidable within the irrigation member 14). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify Viswanathan in view of Deem to include the sheath of Panos for the purpose of energy transfer through the perforations in a pre-determined formation to direct the fluid path (and subsequent energy) to a desired location or direction and so that the axial movement can allow the clinician to slide the electrode to make a continuous linear lesion (Panos: [0026], [0028]). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abigail M Ziegler whose telephone number is (571)272-1991. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne M Hoffman can be reached on (303) 297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL M ZIEGLER/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOANNE M HOFFMAN/Supervisory Patent Examiner, Art Unit 3794